DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/JP2018/028537 that was filed on       July 31, 2018.
A petition to participate in the Patent Prosecution Highway (PPH) program was filed on March 16, 2021, and granted on April 23, 2021.
A preliminary amendment was received from the applicant on January 25, 2021.
Claim 3 has been cancelled.

Drawings
The drawings were received on January 25, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1, 2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance.  The hull propulsion mechanism as claimed is not shown or suggested in the prior art because of the use of a propulsion mechanism that is comprised of a wind blade, a shaft that is rotated by force from said wind blade, a water pump that circulates water with turning force from said shaft, and an engine that propels a hull with screws that are rotated by water pressure from said water pump, where said engine is further comprised of a screw, a pipeline for water that is pumped from said water pump onto said screw, a screw drum part, and a fin that is fixed to an inner wall of said screw drum part.
The prior art as disclosed by Vanderhye et al. (US 8,038,490), Pittman (US 6,902,447), Gorlov (US 6,293,835), Nagy (US 4,353,702), Wiggin (US 3,212,470), Annis (US 2,677,344), Folmer (US 1,650,702), Ford (US 1,491,688), Tust (US 1,471,870) and Kohn (US 1,459,979) shows the use of various wind propelled marine vessels with a wind blade that is connected to a shaft which turns a propeller shaft for propelling said marine vessel.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 10, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617